
	

113 HR 4548 IH: Re-Integration of Ex-Offenders Through Technology Act
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4548
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Cohen (for himself, Mr. Rangel, and Ms. Norton) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To direct the Secretary of Labor to include programs that teach technology literacy in any job
			 training program for ex-offenders offered under the Workforce Investment
			 Act of 1998.
	
	
		1.Short titleThis Act may be cited as the Re-Integration of Ex-Offenders Through Technology Act.
		2.Inclusion of technology literacy in ex-offender job training programsThe Secretary of Labor shall include programs that teach technology literacy in any job training
			 program for ex-offenders offered under the Workforce Investment Act of
			 1998 (29 U.S.C. 2801 et seq.).
		
